DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a door of the cabinet” and “a cabinet” from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a receiving portion is described in par 0092 (30, FIG. 7 and 8) as being provided at a rear surface of the dispenser 3, i.e., the side opposite to the hot water outlet. The receiving portion 30 is provided with a limiting structure for the heater 13 to be stuck in the receiving portion 30. The limiting structure has various well-known embodiments, which are not enumerated herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a receiving portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is unclear exactly if the portion is just space, a void within the door or an additional structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites the limitation "the heater has two water outlets, one of which is connected with the beverage making chamber, and the other of which is connected with the hot water outlet of the dispenser." in line 3.  It is unclear what “which” is referring to and the limitation should read - - the heater has two water outlets, one of said two water outlets is connected with the beverage making chamber, and another of said two water outlets is connected with the hot water outlet of the dispenser. - - 
Claims 2-6 and 8-9 depend on claim 1 and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,207,189 to An et al. (An).
In reference to claim 1, An teaches a refrigerator (FIG. 2-11), comprising a cabinet (20, FIG. 2-11), a door (22, FIG. 2-11) of the cabinet (20, FIG. 2-11), openably connected to the cabinet (FIG. 2-11), and a hot water supply device (FIG. 3) including a water tank (50, FIG. 3) connected (via 29, FIG. 2-11) with an external water source (28, FIG. 2-11), a drain path (32-30-31-40’, FIG. 3) connected with the water tank (50, FIG. 3), a heater (60, FIG. 3-4) for heating the water in the drain path (at 40’, FIG. 3 and 4), and a dispenser (26, FIG. 3-4) and provided with a hot water outlet (40e, FIG. 3-4), the dispenser (26, FIG. 3-4) recessed at the door (22, FIG. 3-4), including a receiving portion (space provided within the door 22 to enable the installation of the heater 60, FIG. 2-11) provided on a side (within the door as opposed to visible to the user, FIG. 4) opposite to the hot water outlet (40e, FIG. 3-4), and the heater (60, FIG. 2-11) received in the receiving portion (space provided within the door 22 to enable the installation of the heater 60, FIG. 2-11).
	In reference to claim 2, An teaches the refrigerator as explained in the rejection of claim 1, and An additionally teaches wherein the door is provided therein with a foam layer (insulation layer 23, FIG. 2-11), and the receiving portion (space provided within the door 22 to enable the installation of the heater 60, FIG. 2-11) is provided between the foam layer (23, FIG. 2-11) and the dispenser (26, FIG. 3-4).

In reference to claim 4, An teaches the refrigerator as explained in the rejection of claim 1, and An additionally teaches wherein the dispenser (26, FIG. 3-4) is provided with a water tray (horizontal surface above 32, FIG. 4) opposite to the hot water outlet (40e, FIG. 3-4), and the receiving portion (space provided within the door 22 to enable the installation of the heater 60, FIG. 2-11) is provided at a rear surface of the water tray (behind and above the horizontal surface above 32, FIG. 4).
In reference to claim 5, An teaches the refrigerator as explained in the rejection of claim 1, and An additionally teaches wherein the receiving portion (space provided within the door 22 to enable the installation of the heater 60, FIG. 2-11) is provided with a heat dissipation hole (inherently a hole is provided for the tube 40’, FIG. 4) for dissipating heat from the heater (60, FIG. 3-4).
In reference to claim 6, An teaches the refrigerator as explained in the rejection of claim 1, and An additionally teaches wherein the heater (60, FIG. 3-4) is stuck (it appears that heater 60 is not floating in foam 23, FIG. 3-4) in the receiving portion (space provided within the door 22 to enable the installation of the heater 60, FIG. 2-11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of U.S. Patent 8,166,867 to Skalski et al. (Skalski).
In reference to claim 7, An teaches the refrigerator as explained in the rejection of claim 1, but does not teach wherein the hot water supply device further includes a beverage making chamber provided between the heater and the dispenser, and the heater has two water outlets, one of said two water outlets is connected with the beverage making chamber, and another of said two water outlets is connected with the hot water outlet of the dispenser.  Skalski teaches a liquid flow control through a beverage preparation apparatus (FIG. 16B-D) wherein the hot water supply device further includes a beverage making chamber (532, FIG. 16B-D) provided between the heater (inherent; the water is hot for brewing purposes, col 19, line 25) and the dispenser (24, FIG. 16B-D), and the heater has two water outlets (506, FIG. 16B-D), one of said two water outlets is connected with the beverage making chamber (532, FIG. 16B-D), and another of said two water outlets is connected with the hot water outlet  (526, FIG. 16B-D) of the dispenser in order to control the concentration of the dispensed beverage (col 19, lines 20-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of An, to add a beverage making chamber provided between the heater and the dispenser, and have the heater with two water outlets, one of said two water outlets is connected with the beverage making chamber, and another of said two water outlets is connected with the hot water outlet of the dispenser, as taught by Skalski, in order to control the concentration of the dispensed beverage.
In reference to claim 8, An and Skalski disclose the refrigerator as explained in the rejection of claim 7, and Skalski teaches wherein the dispenser (24, FIG. 16B) is provided with a beverage outlet (526, FIG. 16B) connected with the beverage making chamber (532, FIG. 16B).
In reference to claim 9, An and Skalski disclose the refrigerator as explained in the rejection of claim 7, but they do not teach wherein the drain path is further provided therein with a flow meter and a water pump between the water tank and the heater.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerator dispensing systems comprising a flow meter and a pump in the distribution line to be obvious in order to provide a controlled and measured flow of the dispensed fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,763,422 to Zentner et al. teaches instant hot water dispenser for refrigerator.
U.S. Patent 7,603,869 to Kim et al. teaches a refrigerator having a dispenser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/18/2021